Case 3:21-cv-11687-BRM-DEA Document 1 Filed 05/24/21 Page 1 of 12 PageID: 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 Esther Gruberger, individually and on behalf of all others
 similarly situated,                                                  Case. No.: 3:21-cv-11687
                                            Plaintiff,
                                                                      CLASS ACTION COMPLAINT

                                                                      DEMAND FOR JURY TRIAL
          -v.-
 Capio Partners, LLC,
 CF Medical, LLC,
                                        Defendant(s).

       Plaintiff Esther Gruberger (hereinafter referred to as “Plaintiff”) brings this Class Action

Complaint by and through her attorneys, Stein Saks, PLLC, against Defendants Capio Partners,

LLC, and CF Medical, LLC, (hereinafter referred to as “Defendant Capio” and “Defendant CF

Medical” respectively, or “Defendants” together), individually and on behalf of a class of all others

similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

     1.          The Fair Debt Collection Practices Act (“FDCPA”) was enacted in response to the

"abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors." 15 U.S.C. §1692(a). This was because of the concern that "abusive debt collection

practices contribute to the number of personal bankruptcies, to marital instability, to the loss of jobs,

and to invasions of individual privacy." Id. Congress concluded that "existing laws…[we]re

inadequate to protect consumers," and that "the effective collection of debts" does not require

"misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).
Case 3:21-cv-11687-BRM-DEA Document 1 Filed 05/24/21 Page 2 of 12 PageID: 2




     2.        The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged." Id. § 1692(e). After determining that the existing consumer

protection laws were inadequate Id. § 1692(b), Congress gave consumers a private cause of action

against debt collectors who fail to comply with the Act. Id. § 1692k.

                                   JURISDICTION AND VENUE

     3.        The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any State law claims in this action

pursuant to 28 U.S.C. § 1367(a).

     4.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where the Plaintiff resides, as well as a where a substantial part of the events or omissions giving

rise to the claim occurred.

                                   NATURE OF THE ACTION

     5.        Plaintiff brings this class action on behalf of a class of New Jersey consumers under

§ 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections

Practices Act ("FDCPA"), and

     6.        Plaintiff is seeking damages and declaratory relief.

                                             PARTIES

     7.        Plaintiff is a resident of the State of New Jersey, county of Ocean.

     8.        Defendant Capio is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address for service at C T Corporation System, 28

Liberty St., New York, New York, 10005.




                                                  2
Case 3:21-cv-11687-BRM-DEA Document 1 Filed 05/24/21 Page 3 of 12 PageID: 3




      9.          Defendant Capio is a company that uses the mail, telephone, and facsimile and

regularly engages in business, the principal purpose of which is to attempt to collect debts alleged

to be due itself or another.

      10.         Defendant CF Medical is a "debt collector" as the phrase is defined in 15 U.S.C. §

1692(a)(6) and used in the FDCPA with an address for service at C T Corporation System, 28

Liberty St., New York, New York, 10005.

      11.         Defendant CF Medical is a company that uses the mail, telephone, and facsimile and

regularly engages in business, the principal purpose of which is to attempt to collect debts alleged

to be due itself or another.

                                       CLASS ALLEGATIONS

      12.    Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ. P.

23(a) and 23(b)(3).

      13.    The Class consists of:

             a.     all individuals with addresses in the State of New Jersey;

             b.     to whom Defendant Capio sent an initial collection letter;

             c.     attempting to collect a consumer debt;

             d.     on behalf of Defendant CF Medical;

             e.     providing multiple addresses;

             f.     without identifying the correct address to which to send a dispute; and

             g.     which letter was sent on or after a date one (1) year prior to the filing of this action

                    and on or before a date twenty-one (21) days after the filing of this action.




                                                     3
Case 3:21-cv-11687-BRM-DEA Document 1 Filed 05/24/21 Page 4 of 12 PageID: 4




     14.    The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or have

purchased debts.

     15.    Excluded from the Plaintiff Class are the Defendants and all officers, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate families.

     16.    There are questions of law and fact common to the Plaintiff Class, which common issues

predominate over any issues involving only individual class members. The principal issue is whether

the Defendants’ written communications to consumers, in the forms attached as Exhibit A, violate

15 U.S.C. §§ 1692e, 1692f, and 1692g.

     17.    The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor her attorneys

have any interests, which might cause them not to vigorously pursue this action.

     18.    This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominance over any




                                                   4
Case 3:21-cv-11687-BRM-DEA Document 1 Filed 05/24/21 Page 5 of 12 PageID: 5




                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendants’ written communications to consumers, in the forms

                   attached as Exhibit A violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendants’ common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are averse to the absent

                   class members. The Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

     19.       Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.




                                                  5
Case 3:21-cv-11687-BRM-DEA Document 1 Filed 05/24/21 Page 6 of 12 PageID: 6




     20.       Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).

                                    FACTUAL ALLEGATIONS

     21.       Plaintiff repeats the above allegations as if set forth herein.

     22.       On or around August 4, 2018, Plaintiff allegedly incurred an obligation to the

Original Creditor, Kimball Emergency Med. Assoc. (hereinafter “Kimball”).

     23.       The obligation arose out of medical services in which money, property, insurance or

services, which are the subject of these transactions, were incurred solely for personal purposes,

specifically medical services provided to Plaintiff’s minor daughter.

     24.       Kimball is a "creditor" as defined by 15 U.S.C. § 1692a (4).

     25.       The alleged obligation is a "debt" as defined by 15 U.S.C.§ 1692a (5).

     26.       Upon information and belief, Kimball sold the defaulted debt to Defendant CF

Medical for the purpose of debt collection. Therefore, Defendant CF Medical is a “debt collector”

as defined by 15 U.S.C. § 1692a (6).

     27.       Upon information and belief, Defendant CF Medical contracted with Defendant

Capio to collect the alleged defaulted debt. Therefore, Defendant Capio is a “debt collector” as

defined by 15 U.S.C. § 1692a (6).

     28.       Defendants collect and attempt to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United States

Postal Services, telephone and internet.

     29.       Defendant CF Medical has policies and procedures in place that govern Defendant

Capio’s debt collection practices, specifically with regard to collecting the subject debt, and




                                                   6
Case 3:21-cv-11687-BRM-DEA Document 1 Filed 05/24/21 Page 7 of 12 PageID: 7




generally with regard to collecting similarly situated debts, thereby evidencing Defendant CF

Medical’s control over Defendant Capio’s collection practices.

     30.       By virtue of the relationship between the two Defendants, Defendant CF Medical

exercised control over Defendant Capio while the latter was engaged in collecting debts on behalf

of Defendant CF Medical.

     31.       Therefore, Defendant CF Medical should be held vicariously liable for any and

violations committed by Defendant Capio.

                            Violation – October 7, 2020 Collection Letter

     32.       On or about October 7, 2020, Defendant Capio sent the Plaintiff an initial collection

letter regarding the alleged debt owed to Defendant CF Medical. See Letter attached as Exhibit A.

     33.       The letter ostensibly provides the notices as required by 15 U.S.C. § 1692g regarding

disputing the debt.

     34.       However, there are three addresses listed for Defendant Capio in two different states:

               a. 2222 Texoma Pkwy, Ste 150, Sherman TX 75090;

               b. Dept. 319 PO Box 4115 Concord CA 94524;

               c. P.O. Box 3209 Sherman, TX 75091.

     35.       None of the three addresses are specifically identified as the correct address to which

to send a dispute.

     36.       Plaintiff was therefore confused as to how to properly dispute the debt and exercise

her rights under § 1692g.

     37.       Upon information and belief, disputes sent to one or more of these addresses will not

be honored by Defendant.




                                                  7
Case 3:21-cv-11687-BRM-DEA Document 1 Filed 05/24/21 Page 8 of 12 PageID: 8




      38.        Listing the incorrect address(es) misled Plaintiff into believing a proper dispute can

be sent there.

      39.        Plaintiff was therefore unable to straightforwardly dispute the debt resulting in

wasted time.

      40.        Plaintiff was therefore unable to evaluate her options of how to handle this debt.

      41.        Because of this, Plaintiff expended time, money, and effort in determining the proper

course of action.

      42.        These violations by Defendants were knowing, willful, negligent and/or intentional,

and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

      43.        Defendants’ collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

with the legally protected right not to be misled or treated unfairly with respect to any action

regarding the collection of any consumer debt.

      44.        Defendants’ deceptive, misleading and unfair representations with respect to their

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

intelligently respond to Defendants’ collection efforts because Plaintiff could not adequately

determine how to dispute the debt.

      45.        Defendants’ actions created an appreciable risk to Plaintiff of being unable to

properly respond or handle Defendants’ debt collection.

      46.        Plaintiff was confused and misled to her detriment by the statements in the dunning

letter, and relied on the contents of the letter to her detriment.

      47.        Plaintiff would have pursued a different course of action were it not for Defendants’

statutory violations.




                                                    8
Case 3:21-cv-11687-BRM-DEA Document 1 Filed 05/24/21 Page 9 of 12 PageID: 9




     48.      As a result of Defendants’ deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.

                                             COUNT I

           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692e et seq.

       49.    Plaintiff repeats the above allegations as if set forth herein.

       50.    Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       51.    Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

       52.    Defendants violated said section by deceptively and/or misleadingly providing

   multiple addresses and not identifying which one should be used to dispute the debt, in violation

   of § 1692e (10).

       53.    By reason thereof, Defendants are liable to Plaintiff for judgment in that Defendants’

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.

                                            COUNT II

           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692f et seq.

       54.    Plaintiff repeats the above allegations as if set forth herein.

       55.    In the alternative, Defendants’ debt collection efforts attempted and/or directed

   towards the Plaintiff violated various provisions of the FDCPA, including but not limited to 15

   U.S.C. § 1692f.

       56.    Pursuant to 15 U.S.C. § 1692f, a debt collector may not use any unfair or

   unconscionable means in connection with the collection of any debt.


                                                  9
Case 3:21-cv-11687-BRM-DEA Document 1 Filed 05/24/21 Page 10 of 12 PageID: 10




      57.     Defendants violated this section by unfairly providing multiple addresses and not

   identifying which one to use for disputing a debt.

      58.     By reason thereof, Defendants are liable to Plaintiff for judgment in that Defendants’

   conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.

                                            COUNT III

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. §1692g et seq.

      59.     Plaintiff repeats the above allegations as if set forth herein.

      60.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

      61.     Pursuant to 15 U.S.C. § 1692g:

                 Within five days after the initial communication with a consumer in

                 connection with the collection of any debt, a debt collector shall, unless the

                 following information is contained in the initial communication or the

                 consumer has paid the debt, send the consumer a written notice containing –

                      1. The amount of the debt;

                      2. The name of the creditor to whom the debt is owed;

                      3. A statement that unless the consumer, within thirty days after

                          receipt of the notice, disputes the validity of the debt, or any

                          portion thereof, the debt will be assumed to be valid by the debt-

                          collector;

                      4. A statement that the consumer notifies the debt collector in

                          writing within thirty-day period that the debt, or any portion



                                                 10
Case 3:21-cv-11687-BRM-DEA Document 1 Filed 05/24/21 Page 11 of 12 PageID: 11




                            thereof, is disputed, the debt collector will obtain verification of

                            the debt or a copy of a judgment against the consumer and a copy

                            of such verification or judgment will be mailed to the consumer

                            by the debt collector; and

                       5. A statement that, upon the consumer’s written request within the

                            thirty-day period, the debt collector will provide the consumer

                            with the name and address of the original creditor, if different

                            from the current creditor.

       62.     Defendants violated this section by providing multiple addresses and not identifying

   which one to use for disputing the debt, thereby failing to provide the proper notice required by

   §1692g in an initial collection letter.

       63.     By reason thereof, Defendants are liable to Plaintiff for judgment in that Defendants’

   conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.

                                 DEMAND FOR TRIAL BY JURY

       64.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.



                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Esther Gruberger, individually and on behalf of all others

similarly situated, demands judgment from Defendants Capio Partners, LLC, and CF Medical, LLC

as follows:




                                                  11
Case 3:21-cv-11687-BRM-DEA Document 1 Filed 05/24/21 Page 12 of 12 PageID: 12




            i.      Declaring that this action is properly maintainable as a Class Action and

         certifying Plaintiff as Class representative, and Yaakov Saks, Esq. as Class Counsel;

          ii.       Awarding Plaintiff and the Class statutory damages;

          iii.      Awarding Plaintiff and the Class actual damages;

          iv.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees

         and expenses;

           v.       Awarding pre-judgment interest and post-judgment interest; and

          vi.       Awarding Plaintiff and the Class such other and further relief as this Court

         may deem just and proper.


      Dated: May 24, 2021                                 Respectfully Submitted,

                                                          Stein Saks, PLLC
                                                          /s/ Yaakov Saks
                                                          Yaakov Saks, Esq.
                                                          285 Passaic Street
                                                          Hackensack, NJ, 07601
                                                          P. (201) 282-6500 ext. 101
                                                          F. (201) 282-6501
                                                          ysaks@SteinSaksLegal.com
                                                          Attorneys for Plaintiff




                                              12
